Title: Thomas Jefferson to William Duane, 20 April 1812
From: Jefferson, Thomas
To: Duane, William


          
                  Sir 
                   
                     Monticello 
                     Apr. 20. 12.
           
               I inclose you a pamphlet on a subject which has, I believe been little understood. I had expected that it’s explanation would have gone to the public thro’ the medium of a trial at bar: but, failing in that, I have thought it a duty to give it through the ordinary medium of the press. I wish it could have appeared in a form less erudite. but the character of the question, and of those for whose use I wrote it decided that of the work. had it gone on to trial, my Counsel would have clothed it in a more popular dress.
           We are then, it seems, to have no intermission of wrongs from England but at the point of the bayonet. we have done our duty in exhausting all the peaceable means of obtaining justice, and must now leave the issue to the arbitration of force. I have no fear of
			 the award, and believe that this second weaning from British principles, British  attachments, British manners & manufactures, will be salutary, & will form an epoch of a
			 spirit of nationalism and of consequent prosperity, which could never have resulted from a continued subordination to the interests & influence of England
          
                  
                  I had asked the favor of you in a former letter to let me know what I was in your debt. I am sensible how much the Editors of papers suffer from the irregularities of their subscribers. with myself these would certainly not take place were there a reciever at hand, or even within the state. but the difficulty of making small and fractional remittances to distant states, and the want of a general medium transmissible in a letter, and current in all the states, is a great obstacle, and much greatest with the inhabitants of the country. it has occasioned my discontinuing every paper out of my own state, except yours & the National Intelligencer. having occasion to make a larger remittance to mr Benjamin Jones, an iron-dealer of Philadelphia, I have included with it a sufficient surplus to enable him to pay my arrearages with you, and have desired him to do it; renewing at the same time my request to yourself to inform him of
			 the amount. Accept assurances of continued esteem & respect.
          
            Th:
            Jefferson
        